TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2016



                                     NO. 03-16-00049-CV


                                  Betty Sampleton, Appellant

                                                v.

            Federal National Mortgage Association, a/k/a Fannie Mae, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on January 12, 2016. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.